NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           OCT 24 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ALAZAR GETACHEW ARSDI,                           No. 10-72147

              Petitioner,                        Agency No. A028-129-238

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted August 9, 2011
                            San Francisco, California

Before: KOZINSKI, Chief Judge, O’SCANNLAIN and BEA, Circuit Judges.

       Alazar Getachew Arsdi is a native and citizen of Ethiopia, who is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) for having committed an aggravated felony.

He petitions for review of the Board of Immigration Appeals’ denial of his claim

for deferral of removal pursuant to the United Nations Convention Against Torture




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252, and we deny Arsdi’s

petition.

       “[A]dministrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B) (emphasis added). It was Arsdi’s burden to show “a chance

greater than fifty percent that he will be tortured if removed.” Hamoui v. Ashcroft,

389 F.3d 821, 827 (9th Cir. 2004).

       The record in this case does not compel a conclusion that Arsdi will more

likely than not be tortured. He has produced some evidence that torture sometimes

occurs in Ethiopian prisons. But because he has not even shown that he will more

likely than not be detained if returned to Ethiopia, he clearly has not shown that he

will more likely than not be tortured.

       DENIED.




       1
        Arsdi also filed for asylum and withholding of removal. His appeal
regarding those claims is disposed of in a concurrently filed opinion.

                                          2